DETAILED ACTION
Examination of Reissue Application
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. § 251 and 37 CFR §§ 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. § 251 and 37 CFR §§ 1.172, 1.175, and 3.73 are to the current provisions.
The present application, filed on February 17, 2021, is for a continuation reissue examination under 35 U.S.C. § 120 of the parent reissue application 15/366,617 (ultimately patented US 48,449 E on February 23, 2021) and also for a reissue examination of United States Patent Number US 9,355,685 B2, which issued to Matsunaga (hereinafter “the ‘685 Patent”).

Reissue Examination Procedures
Applicant is reminded of the continuing obligation under 37 CFR § 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the ‘685 Patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR § 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR § 1.173(b).  In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required. See MPEP § 1414.01.

Acknowledgement
Receipt is acknowledged of the request filed on February 17, 2021 for a continuation reissue application1 (RIC) based on prior reissue application No. 15/366,617 filed on December 1, 2016, which the request is acceptable and a RIC has been established since this application does not add and/or claim any newly added disclosure not presented in the prior reissue application, and this application names an inventor or inventors named in the prior reissue application.  The reissue applicant filed a preliminary amendment in company with the instant reissue application.  
The specification is amended at the content of “CROSS-REFERENCE TO RELATED APPLICATIONS” adding an identification for providing the continuity language for a continuation reissue application, and replacing the paragraph beginning at col. 1, line 7 with the amended paragraph.
All of the original claims 1-10 are canceled, and new claims 11 and 12 are added.  Currently, the claims 11 and 12 are subject to the examination of this continuation reissue application.

Information Disclosure Statement
The information disclosure statement filed on February 17, 2021 has been considered.  Where patents, publications, and other such items of information are submitted by the reissue applicant in compliance with the requirements of the rules 37 CFR § 1.97 and 37 CFR § 1.98, the requisite degree of consideration to be given to such information will be normally limited by the degree to which the party filing the information citation has explained the content and relevance of the information.  The initials of the Examiner placed on the bottom lines of the form PTO/SB/08A with the comment ”all references considered except where lined through,” without an indication to the contrary in the record, do not signify that the information has been considered by the Examiner any further than to the extent noted above. See MPEP § 2256.

Application Data Sheet - Assignment
The assignee submitted the form PTO/AIA /53 “Reissue Application: Consent of Assignee” with the form “Statement under 37 CFR § 3.73(c)” specifying in the record of the reissue application where such evidence is recorded in the Office (i.e., Reel and Frame number) such that the ‘685 Patent under reissue is assigned to: TOSHIBA MEMORY CORPORATION of TOKYO, JAPAN, and recorded in the Office (Reel/Frame number 043194 / 0647).
However, the applicant information in the application data sheet (ADS), i.e., assignee’s organization name (i.e., KIOXIA CORPORATION) and its address (i.e., 1-21, Shibaura 3-chome, Minato-ku, Tokyo), does not match with the assignment information in the form “Statement under 37 CFR § 3.73(c)” submitted by the reissue applicant.
Therefore, the ADS filed on July 6, 2021 is objected to because the applicant information is not complied with the Office record.  See the Reissue Application Filing Guide2 for more information and in particular see g. Applicant Information on pages 7-8.  Additionally, the reissue applicant needs to review the Statement under 37 CFR § 3.73(c) and the Consent of Assignee filed with the instant reissue application.  The corrected ADS should comply with 37 CFR § 1.76(c)(2), which requires that any changes to an ADS be identified with markings (underline for addition, strike through for deletion).  Applicant can also use the Corrected Web-based ADS. See the Quick Start Guide for Corrected Web-based ADS3.
Applicant should additionally file, as a paper separate from its next response, a Request for Corrected Filing Receipt.  This is the best way to ensure that these changes are acted upon and corrected by the appropriate official.

Claim Objections
Claim 11 is objected to because of the following informality:
The claim 11 recites the term "the chip enable signal" in line 25.  However, it antecedently recites “chip enable signal” in lines 11 and 24; thus, it is not clear that the chip enable signal recited in line 25 is antecedently based on which one of the chip enable signals recited in lines 11 and 24.  The Examiner presumes that the term “a chip enable signal” recited in line 24 could be considered as --the chip enable signal-- for the purpose of claim rejection.
Furthermore, it is not clear how the subject matters “chip enable signal” recited in the lines 11, 24, and 33 could be differentiated between them.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of pre-AIA  35 U.S.C. § 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this reissue application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when pre-AIA  35 U.S.C. § 112(6) is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under pre-AIA  35 U.S.C. § 112(6):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with pre-AIA  35 U.S.C. § 112(6).  The presumption that the claim limitation is interpreted under pre-AIA  35 U.S.C. § 112(6) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with pre-AIA  35 U.S.C. § 112(6).  The presumption that the claim limitation is not interpreted under pre-AIA  35 U.S.C. § 112(6) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
First, the claim 11 recites “a controller circuit ... configured to send the command and the address to the first terminals via the first signal lines and the seventh terminals, to send the command and the address to the third terminals via the first signal lines and the ninth terminals, to send a chip enable signal to the second terminal via a first one of the second signal lines and the eighth terminal, and to send the chip enable signal to the fourth terminal via a second one of the second signal lines that is different from the first one and the tenth terminal” in lines 21-27.
As shown in the above, this reissue application includes claim limitation that uses the word “circuit” recited in the subject matter ”controller circuit,” which is disclosed as a hardware for a structural element, and the word “controller” is used for conveying the function without particularly imparting structure in the specification of the ‘685 Patent.  Thus, the term “circuit” is a substitute for “means” and a generic placeholder (i.e.,  a non-structural term having no specific structural meaning) for performing the claimed functions foregoing.
And, the word “controller circuit” is modified by functional language “send the command and the address to the first terminals via the first signal lines and the seventh terminals, to send the command and the address to the third terminals via the first signal lines and the ninth terminals, to send a chip enable signal to the second terminal via a first one of the second signal lines and the eighth terminal, and to send the chip enable signal to the fourth terminal via a second one of the second signal lines that is different from the first one and the tenth terminal” using the transition word “configured to”.  Although the word “controller circuit” with the generic placeholder “circuit” is modified by the functional language foregoing, this modification is not sufficient to entirely perform the recited function. 
Accordingly, this claim limitation is being interpreted under pre-AIA  35 U.S.C. § 112(6), and so it is being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
Based upon a review of the ‘685 Patent, the Examiner finds a disclosure regarding the corresponding structure of the “NAND controller 23” in Figs. 1, 2, 4, 5 and at col. 3, lines 20-22 and 26-28.
If the reissue applicant does not intend to have this limitation interpreted under pre-AIA  35 U.S.C. § 112(6), the reissue applicant may:  (1) amend the claim limitation to avoid it being interpreted under pre-AIA  35 U.S.C. § 112(6) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under pre-AIA  35 U.S.C. § 112(6).
Second, the claim 12 recites “the controller is configured to output a command to at least one of the first signal line and the third signal line and assert a chip enable signal on the second signal line and fourth signal line” in lines 24-26.
As shown in the above, this reissue application includes claim limitation that uses the word “controller,” which is disclosed as hardware for a structural element and is used for conveying the function without particularly imparting structure in the specification of the ‘685 Patent.  Thus, the term “controller” is a substitute for “means” and a generic placeholder (i.e.,  a non-structural term having no specific structural meaning) for performing the claimed functions foregoing.
And, the word “controller” is modified by functional language “output a command to at least one of the first signal line and the third signal line and assert a chip enable signal on the second signal line and fourth signal line” recited in the claim 12 using the transition word “configured to”.  Although the word “controller” is modified by the functional language foregoing, this modification is not sufficient to entirely perform the recited function.
Furthermore, the generic placeholder “controller” is not modified by sufficient structure, material, or acts for performing the claimed function. 
Accordingly, this claim limitation is being interpreted under pre-AIA  35 U.S.C. § 112(6), and so it is being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
Based upon a review of the ‘685 Patent, the Examiner finds a disclosure regarding the corresponding structure of the “NAND controller 23” in Figs. 1, 2, 4, 5 and at col. 3, lines 20-22 and 26-28.
If the reissue applicant does not intend to have this limitation interpreted under pre-AIA  35 U.S.C. § 112(6), the reissue applicant may:  (1) amend the claim limitation to avoid it being interpreted under pre-AIA  35 U.S.C. § 112(6) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under pre-AIA  35 U.S.C. § 112(6). 
Third, the claims 11 and 12 recite “the first memory chip being configured to either operate or perform in accordance with the command if an address associated with the command matches the first address information and the chip enable signal is asserted” in lines 32-33 of the claim 11 and in lines 28-30 of the claim 12, wherein the limitations use the word “chip,” which is disclosed as a hardware for a structural element, and the other word “memory” is used for conveying the function without imparting structure in the specification of the ‘685 Patent.  Thus, the term “chip” is a substitute for “means” and a generic placeholder (i.e., a non-structural term having no specific structural meaning) for performing the claimed function “memory” in the claims 11 and 12.  However, the generic placeholder “chip” is modified by “non-volatile memory cell array” which is sufficient structure for achieving specified function “memory”.
Accordingly, this claim limitation is not being interpreted under pre-AIA  35 U.S.C. § 112(6), and so it is not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If the reissue applicant intends to have this limitation interpreted under pre-AIA  35 U.S.C. § 112(6), the reissue applicant may: (1) amend the claim limitation to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation does not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11 and 12 are rejected under 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention.
As discussed in the above, the claim limitation “a controller circuit ... configured to send the command and the address to the first terminals via the first signal lines and the seventh terminals, to send the command and the address to the third terminals via the first signal lines and the ninth terminals, to send a chip enable signal to the second terminal via a first one of the second signal lines and the eighth terminal, and to send the chip enable signal to the fourth terminal via a second one of the second signal lines that is different from the first one and the tenth terminal” recited in the claim 11, lines 21-27, and the claim limitation “the controller is configured to output a command to at least one of the first signal line and the third signal line and assert a chip enable signal on the second signal line and fourth signal line” recited in the claim 12, lines 24-26 are being interpreted under pre-AIA  35 U.S.C. § 112(6), and so they are being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
Although the specification of the ‘685 Patent discloses the claimed subject matters “controller circuit” and “controller” such as the corresponding structure of the “NAND controller 23” in Figs. 1, 2, 4, 5 and at col. 3, lines 20-22 and 26-28, the bare statement that known techniques or methods for controlling NAND memory can be used does not disclose structure in the context of a means plus function limitation foregoing.   
The corresponding structure of the controller, i.e., “NAND controller 23” in Figs. 1, 2, 4, 5 and at col. 3, lines 20-22 and 26-28, disclosed in the specification of the ‘685 Patent requires an algorithm for performing the function of sending the command, the address, and the chip enable signal, which could be implemented in software and/or in hardware for the function resulted from the algorithm; however, the specification of the ‘685 Patent is silent upon the algorithm.   Biomedino, LLC v. Waters Technology Corp., 490 F.3d 946, 952, 83 USPQ2d 1118, 1123 (Fed. Cir. 2007) (Disclosure that an invention "may be controlled by known differential pressure, valving and control equipment" was not a disclosure of any structure corresponding to the claimed "control means for operating [a] valving " and the claim was held indefinite).
Furthermore, the claims 11 and 12 recite the limitation “the first memory chip is configured to either operate or perform in accordance with the command if the address matches the first information and a chip enable signal therefor is asserted” in lines 32-33 of the claim 11 and in lines 28-30 of the claim 12; however, the claims 11 and 12 respectively do not clearly set forth the metes and bounds of the patent protection desired regarding this limitation because there is no specifically claimed feature in the claims 11 and 12, e.g., algorithm, to be either operated or performed in accordance with the command if the address matches the first information and a chip enable signal therefor is asserted.
Therefore, this limitations foregoing are found to be indefinite under 35 U.S.C. § 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 103
Note: In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of pre-AIA  35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 11 and 12 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Wada [JP 2003-7963 A] in view of Tu et al. [US 2008/0311684 A1; hereinafter “Tu”] and Fujita et al. [US 7,486,569 B2; hereinafter “Fujita”].
Referring to claim 11, Wada discloses a memory system (i.e., memory card in Fig. 10), comprising:
a circuit board (i.e., card body CD; See ¶ [0069]) including
first signal lines (i.e., address bus AB in Fig. 10) and
second signal lines (i.e., control bus CB in Fig. 10),
at least one first signal line (e.g., A0~21 on said AB) and at least one second signal line (e.g., /WE on said CB in Fig. 10) being electrically isolated from each other (i.e., said A0~21 and said /WE are electrically isolated from each other; See Fig. 10);
a first memory chip (i.e., flash memory chip Chip0 10A of Fig. 10) on the circuit board (i.e., on said CD; See ¶ [0069]) and including
a first non-volatile memory cell array (i.e., memory array 11 of said Chip0 on non-volatile memory device FLM0 in Fig. 10),
a plurality of first terminals (i.e., terminals for A0~21 on said Chip0 in Fig. 10),
a second terminal (i.e., terminal for /CE on said Chip0 in Fig. 10), and
a fifth terminal (i.e., terminal for A22 on said Chip0 in Fig. 10);
a second memory chip  (i.e., flash memory chip Chip1 10B of Fig. 10) on the circuit board (i.e., on said CD; See ¶ [0069]) and including
a second non-volatile memory cell array (i.e., memory array 11 of said Chip1 on non-volatile memory device FLM0 in Fig. 10),
a plurality of third terminals (i.e., terminals for A0~21 on said Chip1 in Fig. 10),
a fourth terminal (i.e., terminal for /CE on said Chip1 in Fig. 10), and
a sixth terminal (i.e., terminal for A22 on said Chip1 in Fig. 10);
a plurality of seventh terminals (i.e., terminal /WE coupled to control bus CB to said terminal for /WE and terminals A0~21 coupled to address bus AB to said terminals for A0~21 on said Chip0 in Fig. 10) for receiving a command (e.g., write enable signal) and an address (i.e., memory address),
the seventh terminals (i.e., said terminals /WE and A0~21 for being connected to said Chip0 in Fig. 10) being electrically connected to the first terminals (i.e., said terminals for A0~21 on said Chip0 in Fig. 10) via a plurality of first internal wirings (i.e., A0~21 connections on said Chip0 in Fig. 10) of a memory package including the first and second memory chips (i.e., non-volatile memory device FLM0 in Fig. 10);
an eighth terminal (i.e., terminal /CE coupled to control bus CB to said terminal for /CE on said Chip0 in Fig. 10) for receiving a chip enable signal (See ¶ [0070]),
the eighth terminal (i.e., said terminal /CE coupled to control bus CB to said terminal for /CE on said Chip0 in Fig. 10) being electrically connected to the second terminal (i.e., said terminal for /CE on said Chip0 in Fig. 10) via a second internal wiring of the memory package (i.e., /CE connection on said Chip0 of said FLM0 in Fig. 10) and connected to the fourth terminal (i.e., said terminal for /CE on said Chip1 in Fig. 10) via a fourth internal wiring of the memory package (i.e., /CE connection on said Chip1 of said FLM0 in Fig. 10);
a plurality of ninth terminals (i.e., terminal /WE coupled to control bus CB to said terminal for /WE and terminals A0~21 coupled to address bus AB to said terminals for A0~21 on said Chip1 in Fig. 10) for receiving the command (e.g., write enable signal) and the address (i.e., memory address),
the ninth terminals (i.e., said terminals /WE and A0~21 for being connected to said Chip1 in Fig. 10) being electrically connected to the third terminals via a plurality of third internal wirings of the memory package; and
an eleventh terminal (i.e., terminal A22 coupled to address bus AB to said terminal for A22 on said Chip0 in Fig. 10) for receiving an address latch enable signal (i.e., activation signal; See ¶¶ [0036]-[0041]),
the eleventh terminal electrically connected to the fifth terminal  (i.e., said terminal A22 is connected to said terminal for A22 on said Chip0 in Fig. 10); and
a controller circuit (i.e., controller CNT in Fig. 10) on the circuit board (i.e., on said CD; See ¶¶ [0069]-[0070]) and configured
to send the command (i.e., said write enable signal) and the address (i.e., said memory address) to the first terminals  (i.e., said terminals for A0~21 on Chip0 in Fig. 10) via the first signal lines (i.e., memory address via said address bus AB in Fig. 10) and the seventh terminals (i.e., write enable signal to said terminal /WE coupled to control bus CB to said terminal for /WE and terminals A0~21 coupled to address bus AB to said terminals for A0~21 on said Chip0 in Fig. 10),
to send the command (i.e., said write enable signal) and the address (i.e., said memory address) to the third terminals (i.e., said terminals for A0~21 on Chip1 in Fig. 10) via the first signal lines (i.e., memory address via said address bus AB in Fig. 10) and the ninth terminals (i.e., write enable signal to said terminal /WE coupled to control bus CB to said terminal for /WE and terminals A0~21 coupled to address bus AB to said terminals for A0~21 on said Chip1 in Fig. 10), and
to send a chip enable signal (i.e., /CE signal) to the second and fourth terminals (i.e., said terminals for /CE on Chip0 and Chip 1 in Fig. 10) via a first one of the second signal lines (i.e., /CE signal line of control bus CB in Fig. 10) and the eighth terminal (i.e., said terminal /CE coupled to control bus CB to said terminal for /CE on said Chip0 and Chip1 in Fig. 10). 
Wada does not expressly teach that the first memory chip includes a storage to store first information for distinguishing the first memory chip from the second memory chip; the second memory chip includes a storage to store second information for distinguishing the second memory chip from the first memory chip; and the first memory chip is configured to operate in accordance with the command if the address matches the first information and a chip enable signal therefor is asserted.
Tu discloses a memory system (i.e., non-volatile memory system 200 in Fig. 3) having a programmable chip enable circuitry (See Fig. 6 and  Abstract), comprising:
a first memory chip (i.e., Memory Die 1 202 in Fig. 3) on a circuit board (i.e., printed circuit board 224 in Fig. 3) and including
a first non-volatile memory cell array (i.e., non-volatile memory array 206 of said Memory Die 1 in Fig. 3); and
a second memory chip  (i.e., Memory Die 2 202 in Fig. 3) on the circuit board (i.e., said printed circuit board) and including
a second non-volatile memory cell array (i.e., non-volatile memory array 206 of said Memory Die 2 in Fig. 3);
wherein
the first memory chip (i.e., said Memory Die 1) includes a storage to store first information (i.e., fuses for programmable chip address circuitry in a first programmable circuit 240 of said Memory Die 1 in Fig. 3) for distinguishing the first memory chip from the second memory chip (i.e., unique chip address; See ¶ [0042]);
the second memory chip (i.e., said Memory Die 2) includes a storage to store second information (i.e., fuses for programmable chip address circuitry in a first programmable circuit 240 of said Memory Die 2 in Fig. 3) for distinguishing the second memory chip from the first memory chip (i.e., unique chip address; See ¶ [0042]); and
the first memory chip (i.e., said Memory Die 1) is configured to operate in accordance with a command (i.e.., output DS in Fig. 6) if an address matches the first information and a chip enable signal (i.e., CE 222 in Fig. 6) therefor is asserted (See ¶¶ [0056]-[0062]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included said programmable chip enable circuitry, as disclosed by Tu, in said first and second memory chips (i.e., flash memory chips Chip0 and Chip1), as disclosed by Wada, for the advantage of allowing particular memory chip (i.e., Memory Die) to be isolated and disabled after packaging (See Tu, ¶ [0012]). 
Wada, as modified by Tu, does not teach that a tenth terminal for receiving the chip enable signal, the tenth terminal electrically connected to the fourth terminal of the second memory chip; and the controller circuit configured to send a chip enable signal to the second terminal via a first one of the second signal lines and the eighth terminal, and to send the chip enable signal to the fourth terminal via a second one of the second signal lines that is different from the first one and the tenth terminal.
Fujita discloses a memory system (i.e., non-volatile semiconductor memory in Fig. 4; See Abstract), wherein
a first memory chip (i.e., CHIP “0” 3M in Fig. 4) on the circuit board (i.e., on said wiring board) and including
a first non-volatile memory cell array (i.e., memory cell array 22 of said CHIP “0” in Fig. 4),
a plurality of first terminals (i.e., I/O1 to I/O8 on said CHIP “0” in Fig. 4),
a second terminal (i.e., terminal for                                 
                                    
                                        
                                            C
                                            E
                                            1
                                        
                                        -
                                    
                                
                             of logic control circuit 10 on said CHIP “0” in Fig. 4), and
a fifth terminal (i.e., terminal for ALE of logic control circuit 10 on said CHIP “0” in Fig. 4);
a second memory chip  (i.e., CHIP “1” 4M in Fig. 4) on the circuit board (i.e., on said wiring board) and including
a second non-volatile memory cell array (i.e., memory cell array 22 of said CHIP “1” in Fig. 4),
wherein a memory package (i.e., nonvolatile semiconductor memory 1 in Fig. 2) including the first memory chip and the second memory chip; 
a plurality of third terminals (i.e., I/O1 to I/O8 on said CHIP “1” in Fig. 4),
a fourth terminal (i.e., terminal for                                 
                                    
                                        
                                            C
                                            E
                                            2
                                        
                                        -
                                    
                                
                             of logic control circuit 10 on said CHIP “1” in Fig. 4), and
a sixth terminal (i.e., terminal for ALE of logic control circuit 10 on said CHIP “1” in Fig. 4);
an eighth terminal (i.e., terminal                                 
                                    
                                        
                                            C
                                            E
                                            1
                                        
                                        -
                                    
                                
                             on said CHIP “0” in Fig. 4) for receiving a chip enable signal (See col. 6, lines 41-45), the eight terminal (i.e., said terminal                                 
                                    
                                        
                                            C
                                            E
                                            1
                                        
                                        -
                                    
                                
                            ) being electrically connected to the second terminal via a second internal wiring of the memory package (i.e., said terminal                                 
                                    
                                        
                                            C
                                            E
                                            1
                                        
                                        -
                                    
                                     
                                    i
                                    s
                                     
                                    c
                                    o
                                    n
                                    n
                                    e
                                    c
                                    t
                                    e
                                    d
                                     
                                
                            to said terminal for                                 
                                    
                                        
                                            C
                                            E
                                            1
                                        
                                        -
                                    
                                
                             of logic control circuit 10 on said CHIP “0” via an internal wiring on wiring board 5 of Fig. 1B);
a tenth terminal (i.e., terminal                                 
                                    
                                        
                                            C
                                            E
                                            2
                                        
                                        -
                                    
                                
                             on said CHIP “1” in Fig. 4) for receiving the chip enable signal (See col. 6, lines 41-45), the tenth terminal (i.e., said terminal                                 
                                    
                                        
                                            C
                                            E
                                            2
                                        
                                        -
                                    
                                    )
                                     
                                
                            electrically connected to the fourth terminal via a fourth internal wiring of the memory package (i.e., said terminal                                 
                                    
                                        
                                            C
                                            E
                                            2
                                        
                                        -
                                    
                                     
                                    i
                                    s
                                     
                                    c
                                    o
                                    n
                                    n
                                    e
                                    c
                                    t
                                    e
                                    d
                                     
                                
                            to said terminal for                                 
                                    
                                        
                                            C
                                            E
                                            2
                                        
                                        -
                                    
                                
                             of logic control circuit 10 on said CHIP “1” via an internal wiring on said wiring board); and
a controller circuit configured to send the chip enable signal to the second terminal via a first one of the second signal lines and the eighth terminal, and to send the chip enable signal to the fourth terminal via a second one of the second signal lines that is different from the first one and the tenth terminal (in fact, the eighth terminal, viz., pin 9                                 
                                    
                                        
                                            C
                                            E
                                            0
                                        
                                        -
                                    
                                
                             of Fig. 2, which is                                 
                                    
                                        
                                            C
                                            E
                                            1
                                        
                                        -
                                    
                                
                             of Fig. 4, and the tenth terminal, viz., pin 10                                 
                                    
                                        
                                            C
                                            E
                                            1
                                        
                                        -
                                    
                                
                             of Fig. 2, which is                                
                                    
                                        
                                             
                                            C
                                            E
                                            2
                                        
                                        -
                                    
                                
                             of Fig. 4, are independently coupled to said non-volatile semiconductor memory, so that the first memory chip CHIP “0” and the second memory chip CHIP “1”, each receives separate chip-enable signal.  In other words, said CHIP “0” and CHIP “1” have separate                                 
                                    
                                        
                                            C
                                            E
                                        
                                        -
                                    
                                
                             pins and receive separate chip enable signals CEn0 and CEn1, which are shown in Fig. 14; See col. 3, lines 43-50, col. 6, lines 40-45, and col. 16, lines 16-17 and 31-33).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have separated said chip enable signal (i.e., common chip enable signal), as disclosed by Wada, as modified by Tu, into said chip-enable signals (i.e., said separate chip enable signals CEn0 and CEn1), as disclosed by Fujita, for the advantage of copying operation to copy the data of the first memory chip (i.e., NAND type flash memory) to the second memory chip (i.e., NAND type flash memory) may be performed by the chip-enable signal (i.e., chip enable CE pin; See Fujita, col. 17, lines 44-47).

Referring to claim 12, Wada discloses a memory system (i.e., memory card in Fig. 10), comprising:
a controller (i.e., controller CNT in Fig. 10) on a circuit board (i.e., card body CD; See ¶¶ [0069]-[0070]);
a memory package (e.g., non-volatile memory device FLM0 in Fig. 10) connected to the controller (i.e., said FLM0 is connected to said controller CNT; See ¶ [0069]) and including:
a first memory chip (i.e., flash memory chip Chip0 10A of Fig. 10) having a first non-volatile memory cell array (i.e., memory array 11 of said Chip0 in Fig. 10),
a second memory chip  (i.e., flash memory chip Chip1 10B of Fig. 10) having a second non-volatile memory cell array (i.e., memory array 11 of said Chip1 in Fig. 10),
a first terminal (i.e., terminal for /WE and terminals for A0~21 on said Chip0 in Fig. 10) electrically connected to the first memory chip (i.e., said flash memory chip Chip0) by a first wiring (i.e., connection between said terminals for A0~21 and Address Buffer 14 on Chip0 in Fig. 10),
a second terminal (i.e., terminal for /CE on said Chip0 in Fig. 10) electrically connected to the first memory chip (i.e., said flash memory chip Chip0) by a second wiring (i.e., connection between said terminal for /CE and Chip Enable Circuit on Chip0 in Fig. 10),
a third terminal (i.e., terminal for /WE and terminals for A0~21 on said Chip1 in Fig. 10) electrically connected to the second memory chip by a third wiring (i.e., connection between said terminals for A0~21 and Address Buffer 14 on Chip1 in Fig. 10), and
a fourth terminal (i.e., terminal for /CE on said Chip1 in Fig. 10) electrically connected to the second memory chip (i.e., said flash memory chip Chip0) by a fourth wiring (i.e., connection between said terminal for /CE and Chip Enable Circuit on Chip1 in Fig. 10);
a first board-side terminal (i.e., terminal /WE coupled to control bus CB to said terminals for A0~21 and terminals A0~21 coupled to address bus AB to said terminals for A0~21 on said Chip0 in Fig. 10) connected to the first terminal (i.e., said terminals for A0~21 on Chip0);
a second board-side terminal (i.e., terminal /CE coupled to control bus CB to said terminal for /CE on said Chip0 and Chip1 in Fig. 10) connected to the second terminal (i.e., said terminal for /CE on Chip0) and the fourth terminal (i.e., said terminal for /CE on Chip1);
a third board-side terminal (i.e., terminal /WE coupled to control bus CB to said terminals for A0~21 and terminals A0~21 coupled to address bus AB to said terminals for A0~21 on said Chip1 in Fig. 10) connected to the third terminal (i.e., said terminals for A0~21 on Chip1);
a first signal line electrically connecting to the first terminal and the first board-side terminal (i.e., /WE connection on said Chip0 for connecting to said terminal for /WE coupled to control bus CB to said terminal for /WE and A0~21 connections on said Chip0 for connecting to said terminals for A0~21 coupled to address bus AB to said terminals for A0~21 on said Chip0 in Fig. 10);
a second signal line electrically connecting the second terminal to the second board-side terminal (i.e., connection line between said terminal for /CE on Chip0 and said terminal /CE in Fig. 10);
a third signal line electrically connecting the third terminal to the third board-side terminal (i.e., /WE connection on said Chip1 for connecting to said terminal for /WE coupled to control bus CB to said terminal for /WE and A0~21 connections on said Chip1 for connecting to said terminals for A0~21 coupled to address bus AB to said terminals for A0~21 on said Chip1 in Fig. 10);
a fourth signal line electrically connecting the fourth terminal to the second board-side terminal (i.e., connection line between said terminal for /CE on Chip1 and said terminal /CE in Fig. 10),
wherein
the controller (i.e., said CNT) is configured to
output a command (i.e., write enable signal) to at least one of the first signal line and the third signal line (i.e., to said /WE connection and/or said A0~21 connections on said Chip0 and Chip1) and
assert a chip enable signal (i.e., /CE signal) on the second signal line and fourth signal line (i.e., to said connection lines between terminal for /CE on Chip0/Chip1 and said terminal /CE in Fig. 10),
the first memory chip (i.e., said flash memory chip Chip0) being configured to perform in accordance with the command (i.e., said write enable signal; See ¶ [0028]), wherein
the first and third signal lines (i.e., /WE connections on said Chip0 and Chip1 in Fig. 10) are electrically connected to each other by a connection on the circuit board (i.e., electrically connected to each other by said terminal /WE on said card body CD in Fig. 10).
Wada does not expressly teach that the first memory chip having stored first address information, a fourth board-side terminal connected to the fourth terminal, a fourth signal line electrically connecting the fourth terminal to the fourth board-side terminal, wherein the first memory chip being configured to perform in accordance with the command if an address associated with the command matches the first address information and the chip enable signal is asserted.
Tu discloses a memory system (i.e., non-volatile memory system 200 in Fig. 3) having a programmable chip enable circuitry (See Fig. 6 and  Abstract), comprising:
a first memory chip (i.e., Memory Die 1 202 in Fig. 3) on a circuit board (i.e., printed circuit board 224 in Fig. 3) and including
a first non-volatile memory cell array (i.e., non-volatile memory array 206 of said Memory Die 1 in Fig. 3); and
a second memory chip  (i.e., Memory Die 2 202 in Fig. 3) on the circuit board (i.e., said printed circuit board) and including
a second non-volatile memory cell array (i.e., non-volatile memory array 206 of said Memory Die 2 in Fig. 3);
wherein
the first memory chip (i.e., said Memory Die 1) having stored first address information (i.e., unique chip address using fuses for programmable chip address circuitry in a first programmable circuit 240 of said Memory Die 1 in Fig. 3; See ¶ [0042]); and
the first memory chip (i.e., said Memory Die 1) being configured to perform in accordance with a command (i.e.., output DS in Fig. 6) if an address associated with the command matches the first address information and a chip enable signal (i.e., CE 222 in Fig. 6) is asserted (See ¶¶ [0056]-[0062]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included said programmable chip enable circuitry, as disclosed by Tu, in said first and second memory chips (i.e., flash memory chips Chip0 and Chip1), as disclosed by Wada, for the advantage of allowing particular memory chip (i.e., Memory Die) to be isolated and disabled after packaging (See Tu, ¶ [0012] ). 
Wada, as modified by Tu, does not teach that a fourth board-side terminal connected to the fourth terminal; and the fourth signal line electrically connecting the fourth terminal to the fourth board-side terminal.
Fujita discloses a memory system (i.e., non-volatile semiconductor memory in Fig. 4; See Abstract), wherein
a first memory chip (i.e., CHIP “0” 3M in Fig. 4) on the circuit board (i.e., on said wiring board) and including
a first non-volatile memory cell array (i.e., memory cell array 22 of said CHIP “0” in Fig. 4),
a first terminal (i.e., I/O1 to I/O8 on said CHIP “0” in Fig. 4), and
a second terminal (i.e., terminal for                                 
                                    
                                        
                                            C
                                            E
                                            1
                                        
                                        -
                                    
                                
                             of logic control circuit 10 on said CHIP “0” in Fig. 4);
a second memory chip  (i.e., CHIP “1” 4M in Fig. 4) on the circuit board (i.e., on said wiring board) and including
a second non-volatile memory cell array (i.e., memory cell array 22 of said CHIP “1” in Fig. 4),
wherein a memory package (i.e., nonvolatile semiconductor memory 1 in Fig. 2) including the first memory chip and the second memory chip; 
a third terminal (i.e., I/O1 to I/O8 on said CHIP “1” in Fig. 4), and
a fourth terminal (i.e., terminal for                                 
                                    
                                        
                                            C
                                            E
                                            2
                                        
                                        -
                                    
                                
                             of logic control circuit 10 on said CHIP “1” in Fig. 4);
a second board-side terminal (i.e., terminal                                 
                                    
                                        
                                            C
                                            E
                                            1
                                        
                                        -
                                    
                                
                             on said CHIP “0” in Fig. 4) connected to the second terminal (i.e., said terminal                                 
                                    
                                        
                                            C
                                            E
                                            1
                                        
                                        -
                                    
                                     
                                    i
                                    s
                                     
                                    c
                                    o
                                    n
                                    n
                                    e
                                    c
                                    t
                                    e
                                    d
                                     
                                
                            to said terminal for                                 
                                    
                                        
                                            C
                                            E
                                            1
                                        
                                        -
                                    
                                
                             of logic control circuit 10 on said CHIP “0” via an internal wiring on wiring board 5 of Fig. 1B);
a fourth board-side terminal (i.e., terminal                                 
                                    
                                        
                                            C
                                            E
                                            2
                                        
                                        -
                                    
                                
                             on said CHIP “1” in Fig. 4) connected to the fourth terminal (i.e., said terminal                                 
                                    
                                        
                                            C
                                            E
                                            2
                                        
                                        -
                                    
                                     
                                    i
                                    s
                                     
                                    c
                                    o
                                    n
                                    n
                                    e
                                    c
                                    t
                                    e
                                    d
                                     
                                
                            to said terminal for                                 
                                    
                                        
                                            C
                                            E
                                            2
                                        
                                        -
                                    
                                
                             of logic control circuit 10 on said CHIP “1” via an internal wiring on said wiring board).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have separated said chip enable signal (i.e., common chip enable signal), as disclosed by Wada, as modified by Tu, into said chip-enable signals (i.e., said separate chip enable signals CEn0 and CEn1), as disclosed by Fujita, for the advantage of copying operation to copy the data of the first memory chip (i.e., NAND type flash memory) to the second memory chip (i.e., NAND type flash memory) may be performed by the chip-enable signal (i.e., chip enable CE pin; See Fujita, col. 17, lines 44-47).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Oh et al. [US 2008/0025128 A1] disclose memory system.
Hinkle et al. [US 2012/0059967 A1] disclose memory bus architecture for concurrently supporting volatile and non-volatile memory modules.
Kasai [US 2005/0190624 A1] discloses semiconductor device.
Ong [US 6,732,304 B1] discloses chip testing within a multi-chip semiconductor package.
Chu [US 2013/0272048 A1] discloses self-disabling chip enable input.
Cornwell et al. [US 2007/0165461 A1] disclose disabling faulty flash memory bus.

The Examiner refers to Wada [JP 2003-7963 A] reference as a prior art for the claim rejection(s) in the instant Office Action, and it is referred to the original copy of foreign reference in foreign language (i.e., Japanese).  The Examiner attaches a machine translated copy of the reference for the convenience of the reissue applicant.  However, the Examiner cautions the reissue applicant that the Office is not responsible for any erroneous interpretation resulting from inaccuracies between the original foreign language reference and the machine translation of the reference, as the machine translation may not reflect the original precisely.
A shortened statutory period for response to this action is set to expire THREE (3) months from the mailing date of this action.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher E. Lee whose telephone number is (571)272-3637.  The Examiner can normally be reached on 9:00am to 5:00pm.  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer can be reached on 571-272-6779.  The FAX phone number for the organization where this application or proceeding is assigned is (571) 273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/index.jsp. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:
/Christopher E. Lee/  
Christopher E. Lee, Primary Examiner                                                                                                                                                                                                        Central Reexamination Unit / Art Unit 3992




Conferees:
/MY TRANG TON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Non-Bauman type continuation reissue application. See In re Bauman, 683 F.2d 405, 409, 214 USPQ 585, 589 (CCPA 1982); See Filing Receipts issued on 7/9/2019 and 10/17/2019.
        2 https://www.uspto.gov/sites/default/files/forms/uspto_reissue_ads_guide_Sept2014.pdf
        3 https://www.uspto.gov/sites/default/files/documents/Corrected-WebADS-QSG.pdf